DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10,  the claimed “wherein in a case where a first image of the surface of the processing target captured by the imaging section in a state in which the holding section holds the processing target matches a second image of the surface of the processing target captured by the imaging section in a state in which the holding section does not hold the processing target, the control section performs control such that the first image is registered, is not clear since the holding section is always holding (i.e. is attached) to the processing target, rendering the claim vague and indefinite. In other words, and as understood by the examiner,  1) the camera takes an initial first picture where the holding section is holding the processing target, 2) the camera takes a second picture where the holding section is NOT holding the processing target, 3) compares the two pictures and if the two picture match, then 4) decides to register only the first picture as acceptable. However, there is no disclosure in which the holding section is NOT holding the processing target. That’s to say, the holding section is attached to the processing target and there is no instance where the holding section is not holding the processing target, and therefore the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-3, 5, 7, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP-2005-238284-A.
Considering claim 1, a processing apparatus comprising: 
a) a holding section that holds a processing target (processing table, claim 1; workpiece 19, Fig.3a); 
b) an imaging section that is positionally fixed with respect to the holding section, and images a surface of the processing target (camera 8, Fig.3a-b); and
c) a control section that controls the imaging section to image the surface of the processing target in a state in which the holding section holds the processing target (control device 17, Fig.5; see paragraphs 0020- 0023).

As to claim 2, the processing apparatus according to claim 1, further comprising: a movement section (the machining table is moved to perform machining, para. 0015; Fig.1) that moves the processing target (work 19,Fig.3a) in a state in which the holding section (processing table, claim 1) holds the processing target (the machining table is moved to perform machining, para. 0015; Fig.1).

As to claim 3, the processing apparatus according to claim 2, wherein the control section controls the imaging section to image the surface of the processing target in a case where the imaging section is relatively stopped with respect to the processing target (control device 17, Fig.5; paragraphs 0020-23 and 0035). 

As to claim 5, the processing apparatus according to claim 2, wherein the control section controls the imaging section to image the surface of the processing target in a case where the holding section is not moved by the movement section (See para. 0022).

As to claim 7, see the rejection of claim 1.

As to claim 13, the processing apparatus according to claim 1, further comprising: a light blocking member that covers a periphery of the imaging section (light shielding plate 7, Fig.3a-b).

As to claim 14, the processing apparatus according to claim 13, wherein the light blocking member is freely deformed in an imaging direction such that a distance between the imaging section and the processing target is adjustable in a state in which the light blocking member covers the periphery of the imaging section (a protective cover 13 of the camera 8 is openly and closely attached to the camera bracket 9 via an elastic body such as a plate spring (not shown) below the camera 8; para.[0019].

In regards to claim 15, the processing apparatus according to claim 1, further comprising: a position detection section that detects a position of the imaging section with respect to the holding section (position detection apparatus and the processing machine equipped with the apparatus; Tech-Solution; paragraph [0021]) .

As to claim 16, see the rejection of claim 1.

Considering claim 17, a processing system comprising:
a) a processing apparatus that processes a processing target (control device 17, Fig.5; paragraphs 0020- 0023; see also claim 2). ; and
b) a data storage device that stores data sent from the processing apparatus (The camera operating conditions and / or the lighting operating conditions appropriate to the workpiece material and workpiece surface condition are stored as a data file, which is held in control devices 17, Fig.7; paragraphs [0031-32]).
c) wherein the processing apparatus includes a holding section that holds a processing target (processing table, claim 1; workpiece 19, Fig.3a);   
d) an imaging section that is positionally fixed with respect to the holding section, and images a surface of the processing target (camera 8, Fig.3); and 
e) a control section that controls the imaging section to image the surface of the processing target in a state in which the holding section holds the processing target (control device 17, Fig.5; paragraphs 0020- 0023; see also claim 2);
and 
f) wherein the data storage device stores data regarding a position of the imaging section in association with a surface image of the processing target captured by the imaging section (the data file is output as an operation condition signal of the camera 8; paragraph [0032]).

As to claim 18, see the rejection of claim 17. 
As to claim 19, see the rejection of claim 17. 
In regards to claim 20, see the rejection of claim 1. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2005-238284-A.
As to claim 4, the reference does not specifically disclose wherein the control section controls the imaging section not to image the surface of the processing target in a case where the imaging section is relatively moved with respect to the processing target. However, it would be obvious to the skilled in the art that if and when certain parameter or condition is not met such as,  in this case, the desired position of the imaging section has been moved, to send a signal to stop the operation of the imaging unit. It would have therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to control the generation of an output as desired by the user and stopping an image-capturing operation from unnecessarily taking place would be one important motivation to the skilled in the art. 

As to claim 6, see the rejection of claim 4.  

As to claim 8, the reference does not specifically disclose wherein the control section controls the imaging section not to image the surface of the processing target in a case where the imaging section is not focused on the surface of the processing target. However, it would be obvious to the skilled in the art that if and when a certain condition is not met such as,  in this case, the desired position of the imaging section has been moved, to send a signal to stop the operation of the imaging unit. It would have therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to control the generation of an output as desired by the user and stopping an image-capturing operation from unnecessarily taking place would be one important motivation to the skilled in the art.

As to claim 9, the reference does not specifically disclose wherein, in a case where an image of the surface of the processing target captured in a first location by the imaging section does not satisfy a preset reference, the control section controls the imaging section to image the surface of the processing target again when movement to a second location occurs. However, when certain parameters or conditions are not met such as the image taken does not satisfy a predetermined or a preset reference, controlling the imaging section to image the target again a second time would be the obvious, natural next step. Therefore, it would have obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference, by allowing the process of image-capturing to take place when the picture taken earlier is found to be unsatisfactory compared to the desired or predetermined reference. 

Allowable Subject Matter
Claims 10-12 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
April 5, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422